DETAILED ACTION
	This Office action is in response to the Request for Continued Examination filed 21 June 2022.  Claims 120-132 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 124-127 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kushler et al (US Publication 2012/0127082 A1, hereinafter Kushler).

Regarding claim 124, Kushler discloses a system for providing a user interface comprising:
at least one computer processor (see [0030]); and
at least one memory coupled to the at least one computer processor, wherein the at least one memory has computer executable instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to (see [0029]):
detect at least one word entered in a text message by a user on a user interface of a computerized messaging system as the user is entering the text message, wherein the detected at least one word entered in the text message does not include a physical address or coordinates (the contextual keyboard highlights the word “Starbucks” as a message is being entered by a user into a messaging application, at [0132]);
associate the at least one word with a location as the user is entering the text message with the at least one word, wherein the associating includes: electronically performing a search of electronically stored information based on the at least one word for locations associated with the at least one word ((the user may perform a gestural input related to the highlighted word such that relevant functionality may be executed, at [0132].  In the disclosed example, the user’s gestural input results in the display of a map of Starbucks coffee shop locations in the user’s area); and 
associating the at least one word with one or more locations including the location based on results of the performing the search (the user may select a relevant location as a result of the map information, at [0132]; and 
in response to the association of the at least one word with a location as the user is entering the text message with the at least one word, insert in the text message location information regarding the location associated with the at least one word (subsequent to the selection of a location, the contextual keyboard updates the message with the address information and a link to a map with the selected location.  See [0132]).

	Regarding claim 125, Kushler discloses wherein the computer-executable instructions, when executed, further cause the at least one processor to automatically visually mark the location information inserted into the text message, notifying the user that the location information regarding the location was inserted into the text message (the relevant address information is displayed subsequent to the location selection, at [0132].  At Fig. 14D, it can be seen that the address information/link to the relevant map of the location is highlighted on the display). 

	Regarding claim 126, Kushler discloses wherein the computer-executable instructions, when executed, further cause the at least one processor to:
receive input from the user resulting from the user selecting the location information regarding the location inserted into the text message while the location information inserted into the text message is marked; and in response to the receiving the input from the user resulting from the user selecting the location information inserted into the text message, display a selectable user interface element to undo the insertion of the location information inserted into the text message (the contextual keyboard of Fig. 14D includes a delete key used to remove unwanted information from a message prior to sending).

Regarding claim 127, Kushler discloses wherein the inserting in the text message location information regarding the location associated with the at least one word includes inserting the location information in the text message adjacent the at least one word in the text message (as seen in Fig. 14D and at [0132], Kushler inserts relevant location information into the text message.  Fig. 14D has inserted “on First & Union” after/adjacent to the identified word “Starbucks”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 120-123 and 128-132 are rejected under 35 U.S.C. 103 as being unpatentable over Kushler, in view of Grant et al. (US Publication 2018/0129645 A1, hereinafter Grant).

	Regarding claim 120, Kushler discloses a computerized method for providing a user interface comprising:
detecting, by at least one computer processor, at least one word entered in a text message by a user on a user interface of a computerized messaging system as the user is entering the text message (Kushler discloses a contextual keyboard that monitors a user’s entered text into a messaging application, at ¶ [0132].  In the disclosed example, the contextual keyboard highlights the word “Starbucks”); and
associating, by at least one computer processor, the at least one word with a specific location as the user is entering the text message with the at least one word (the contextual keyboard utilizes a location context of the user’s device to determine that a user is requesting a map of nearby coffee shops, allowing the selection of a specific location including address information, at [0132]).
Kushler fails to explicitly disclose
at least one computer processor extracting information regarding to whom the text message is to be sent;
at least one computer processor extracting from one or more text messages of the user date information regarding a potential appointment associated with the at least one word in the text message; and
without first receiving an acceptance of information regarding the potential appointment from whom the text message is to be sent to, at least one computer processor generating a calendar item including: the date information, information identifying to whom the text message is to be sent and the location information based on: the extracted information regarding to whom the text message is to be sent, the extracted date information from one or more text messages of the user regarding the potential appointment associated with the at least one word in the text message and the at least one word in the text message.
	Grant discloses systems and methods for analyzing an input of user text messages, and the extraction and generation of relevant information as a result of the text message analysis, similar to Kushler.  Furthermore, Grant discloses extracting information regarding an intended recipient of a message (a processor may generate messages for review by and intended recipient of the text message, at [0058]), extracting date information regarding a potential appointment (text content including a specified day and time may be recognized, such as “tonight at 5 pm”, at [0075]), and generating a “calendar item” including date information, recipient information, and location information “without first receiving an acceptance of information regarding the potential appointment from whom the text message is to be sent to” (the processor generates a confirming appointment message that identifies creating of a meeting event at a forum identified at a specified location and time, at [0069], communicated to an intended recipient, at [0054] and [0056]).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the text message analysis of Kushler to include the extraction of relevant appointment information as in Grant.
	One would have been motivated to make such a combination for the advantage of providing assistance in automatically scheduling meetings.  See Grant, [0001].

	Regarding claim 121, Kushler discloses at least one computer processor automatically visually marking the at least one word itself within the text message, notifying the user that the at least one word is associated with the potential appointment (the contextual keyboard highlights the word “Starbucks” as a message is being entered by a user into a messaging application, at [0132]); and
at least one computer processor receiving input from the user resulting from the user selecting the at least one word in the text message while the at least one word is marked (the user may perform a gestural input related to the highlighted word such that relevant functionality may be executed, at [0132].  In the disclosed example, the user’s gestural input results in the display of a map of Starbucks coffee shop locations in the user’s area).
Kushler discloses executing functionality relevant to a marked word in response to a gestural input, at [0132], analogous to the limitation: in response to the receiving the input from the user resulting from the user selecting the at least one word in the message while it is marked.
Grant discloses text message analysis functionality including, by at least one computer processor performing the generating of the calendar item including: the date information, the information identifying to whom the text message is to be sent and the location information based on: the extracted information regarding to whom the text message is to be sent, the extracted date information from the from one or more text messages of the user regarding the potential appointment associated with the at least one word in the text message and the at least one word in the text message (the processor generates a confirming appointment message that identifies creating of a meeting event at a forum identified at a specified location and time, at [0069], communicated to an intended recipient, at [0054] and [0056]).  
As Kushler discloses performing relevant actions based on gesture input, it would have been obvious to include the appointment generation of Grant as one of those possible actions.  See Kushler, [0039].

Regarding claim 122, Kushler and Grant disclose at least one computer processor sending the text message (Kushler discloses wherein messages may be sent to an intended recipient, at [0060].  Grant discloses transmission of a text message to a user at [0053]); and
at least one computer processor sending the calendar item (Grant further discloses generating a “confirming appointment message” that identifies creating of a meeting event at a forum identified at a specified location and time, at [0069], communicated to an intended recipient, at [0054] and [0056].  Grant further acknowledges that appointments may be “calendar appointments” for use in a calendar application, at [0001]).

Regarding claim 123, Kushler and Grant disclose wherein the calendar item including the date information, information identifying to whom the text message is to be sent and the location information is generated on a calendar of a mobile device of the user (Kushler discloses the explicit use of input analysis as part of a calendar entry, at [0078].  Grant discloses the creation and transmission of calendar items, at [0069]).

	Independent claim 128 recites limitations analogous in scope to those of claim 120, and as a result is rejected under similar rationale.

	Claims 129-131 recite limitations analogous in scope to those of claims 121-123, respectively, and as a result are rejected under similar rationale.

	Regarding claim 132, Kushler discloses wherein the computer-executable instructions, when executed, further cause the at least one processor to:
display a graphical user interface item including a menu of selectable options associated with the at least one word entered in the text message by the user, the menu of selectable options associated with the at least one word entered in the text message by the user including: one or more different possible options regarding insertion of location data associated with the at least one word entered in the text message by the user (after performing an input gesture related to the identified word “Starbucks”, a relevant map of selectable locations is displayed, as in Fig. 14C.  The examiner contends that the selectable locations are analogous to a “menu of selectable options associated with the at least one word”, as claimed, and represent different possible options regarding insertion of location data.  See [0132].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jonsson (US Publication 2011/0320548) discloses the addition of semantic metadata to text messages.  Thomée (US Publication 2017/0310789) discloses messaging in response to a detected context of a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145